EXHIBIT 99.1 News Release FOR IMMEDIATE RELEASE Media Contact: Julie Pekarek Chief Marketing Officer jpekarek@merge.com MERGE HEALTHCARE ANNOUNCES PRIVATE PLACEMENT OF PREFERRED AND COMMON STOCK Milwaukee, WI, April 2, 2010 – Merge Healthcare (NASDAQ: MRGE) (“Merge”), a health IT solutions provider, announced today that it has completed a private placement of preferred and common stock totaling $41.75 million, which is specified for use in funding a portion of the proposed acquisition of AMICAS, Inc. (NASDAQ: AMCS) (“AMICAS”), a provider of medical imaging software and services.Pursuant to the previously-announced definitive merger agreement between Merge and AMICAS, a subsidiary of Merge commenced a tender offer on March 19, 2010 to purchase all of the outstanding shares of common stock of AMICAS for $6.05 per share of common stock validly tendered in the tender offer and not withdrawn.The merger agreement contains a commitment from Merge to provide $40 million in preferred equity to the acquisition.This private placement will satisfy that commitment and is scheduled to close prior to the close of the tender offer to AMICAS shareholders. Merge entered this securities purchase agreement with fourteen institutional and other accredited investors, pursuant to which Merge will issue an aggregate of 41,750 shares of Series A Non-Voting Preferred Stock and 7,515,000 shares of common stock for a total purchase price of $41.75 million, before fees and expenses.
